tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service uil date taxpayer_identification_number form_990 tax_year s ended december 20xx 20xx person to contact id number contact numbers telephone fax dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process these publications include information on your rights as a taxpayer including administrative appeal procedures within the internal_revenue_service if you request a conference with appeals we will forward your written_statement of protest to the appeais office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or ail of the issues after your appeals_conference the appeals_office will advise you of its final_decision if you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter modifying or revoking your exempt status under sec_501 if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and send a final letter advising of our determination in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with this agent within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns uil you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form 6018-a report of examination envelope cc form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx issue sec_1 does code irc sec_501 for the years beginning january 20xx qualify for tax exempt status under internal revenue if january 20xx what are the tax consequences does not qualify for tax exempt status for years beginning if the tax exempt status is revoked how will it affect future years facts was formed in 18xx in by property owners to provide insurance on a mutual basis under chapter of the is chartered as a on march 19xx that they received tax exempt status on january 19xx received a letter from the internal_revenue_service stating is divided into seven districts each district is made up of surrounding counties write the new business and also handle the claims for the districts each district has its own licensed appraiser these appraisers any person who has property that meets the underwriting guidelines and lives within miles of the organization can become a policyholder all persons having their property insured by were members holding policies at the end of the same year there was force of that below are members the organization at the end of 20xx there in was reinsured per the reinsurance contract discussed has only one policy that it issues the policy covers fire lightning wind storm hail explosion riot civil commotion smoke aircraft and land vehicles theft coverage vandalism and sudden and accidental release of water premiums and assessments are assessed against the members a portion of the premiums are reinsured with and policies classified as fire and allied lines inland marine homeowners and farmowners and commercial multi-peril written or renewed by cessions are limited to an amount equal to four times under one contract form 886-acrev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20kx net retention subject_to a minimum net retention of dollar_figure and to a maximum if the cession is greater than dollar_figure the maximum cession receives a commission of cession of dollar_figure on any one risk as respects any one animal shall not exceed dollar_figure on all premiums that are ceded any claims that are filed are filed with the claims under the reinsurance agreement that the organizations in the agreement are liable for is responsible for paying will be reimbursed the amounts forms were filed for the 20xx 20xx tax years the following is a breakdown of the gross_receipts received by 20xx and the percentage of gross premiums to gross_receipts for the same years per notice_2006_42 for the years ending december 20xx total premiums assessments dollar_figure dollar_figure 20xx 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total gross_receipts premium reinsurance ‘ interest_income dividend income gain on sale of securitie sec_1 income to gross_receipts percentage- gross form 886-acev the total amount of commissions and the total amount of claim payments received from the reinsurer are deducted from the total amount of premiums reinsured and are not considered a part of the gross_receipts an election under sec_831 has never been filed as of the writing of this report there has never been a filing of the election either with the filing of the forms or separately department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx law and analysis does irc sec_501 for the years beginning january 20xx qualify for tax exempt status under internal_revenue_code internal_revenue_code sec_501 exempts from federal_income_tax insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters if- i i the gross_receipts for the taxable_year do not exceed dollar_figure and il more than percent of such gross_receipts consist of premiums or ii in the case of a mutual insurance company- the gross_receipts of which for the taxable_year do not exceed dollar_figure and il more than percent of such gross_receipts consist of premiums clause ii shall not apply to a company if any employee of the company or a member of the employee's family as defined in sec_2032 is an employee of another company exempt from taxation by reason of this paragraph or would be so exempt but for this sentence sec clarification of exemption from tax for small property and casualty insurance_companies of the pension funding equity act of p l - amended sec_501 to change the definition of small property and casualty insurance_companies insurance_companies other than life_insurance_companies exempt from income taxes to a company whose gross_receipts for the taxable_year do not exceed dollar_figure and over half such gross_receipts consist of premiums currently whose net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure or a mutual_insurance_company a whose gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of which consist of premiums and b none of whose employees or member of the employee's family is an employee of another company exempt from tax under sec_501 these changes were applicable after date _ notice_2006_42 irb provides guidance as to the meaning of gross_receipts for purposes of sec_501 of the internal_revenue_code this notice advises taxpayers that the service will include amounts received from the following sources during the taxable_year in gross_receipts for purposes of sec_501 form 886-arev department of the treasury p ry - internal_revenue_service page -3- a form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx a premiums including deposits and assessments without reduction for return_premiums or premiums_paid for reinsurance b items described in sec_834 gross_investment_income of a non-life insurance_company and c other items that are properly included in the taxpayer’s gross_income under subchapter_b of chapter subtitle a of the code thus gross_receipts include both tax-free interest and the gain but not the entire amount_realized from the sale_or_exchange of capital assets because those items are described in sec_834 gross_receipts do not however include amounts other than premium income or gross_investment_income unless those amounts are otherwise included in gross_income accordingly the term gross_receipts does not include contributions to capital excluded from gross_income under sec_118 or salvage or reinsurance recovered accounted for as offsets to losses_incurred under sec_832 sec_834 of the internal_revenue_code includes under gross_receipts the gains from the sale or exchanges of capital assets to the extent provided in subchapter_p sec_1201 and following relating to capital_gains_and_losses sec_834 of the internal_revenue_code allows a deduction for capital losses to the extent provided in subchapter_p sec_1201 and following plus losses from capital assets sold or exchanged in order to obtain funds to meet abnormal insurance losses and to provide for the payment of dividends_and_similar_distributions to policyholders based on the changes in the limitations under internal_revenue_code irc sec_501 and the operation of from the chart above that beginning january 20xx gross premiums to gross_receipts both years however their gross_receipts exceeded the dollar_figure limitation for both years 20xx- dollar_figure did not qualify for tax exempt status for years was able to meet the requirement of during 20xx 20xx it was determined in 20xx in 20xx - 20xx- dollar_figure since their gross_receipts exceeded the dollar_figure limitation they automatically exceeded the dollar_figure limitation allowed for mutual insurance_companies section e of the pension funding act of 20xx p l provides the effective date of the new requirements for exemption under sec_501 it states effective date- form 886-acev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx in general- except as provided in paragraph the amendments made by this section shall apply to taxable years beginning after date transition rule for companies in receivership or liquidation- in the case of a company or association which-- a for the taxable_year which includes date meets the requirements of sec_501 of the internal_revenue_code_of_1986 as in effect for the last taxable_year beginning before date and b on date is in a receivership liquidation or similar proceeding under the supervision of a state court the amendments made by this section shall apply to taxable years beginning after the earlier of the date such proceeding ends or date was not involved in a court ordered liquidation during 20xx 20xx therefore section e does not apply to this organization therefore for the years beginning january 20xx exempt status under sec_501 did not qualify for tax if january 20xx what are the tax consequences does not qualify for tax exempt status for years beginning since years beginning january 20xx for years beginning january 20xx did not qualify for tax exempt status under sec_501 for the _ tax exempt status should be revoked filings of the form_990 were incorrect should have filed form 1120-pc for years beginning january 20xx sec_831 discusses tax on insurance_companies other than life_insurance_companies sec_831 states as a general_rule taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides an alternative_tax for certain small companies it states in sec_831 that in general in lieu of the tax otherwise applicable under subsection a there is hereby imposed for each taxable_year on the income of every insurance form 886-arev department of the treasury - internal_revenue_service page -5- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx company to which this subsection applies a tax computed by multiplying the taxable_investment_income of such company for such taxable_year by the rates provided in sec_11 sec_831 discusses the companies to which this subsection applies a in general this subsection shall apply to every insurance_company other than life including interinsurers and reciprocal underwriters if- i the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure and such company elects the application of this subsection for such taxable_year the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause are met such election once made may be revoked only with the consent of the secretary regulations regs a discusses the time for making elections under i described in paragraph a of this section must be made by the later of- it states in general that except as otherwise provided in this section the elections a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is effective or b date in which case the election generally must be made by amended_return regs a mentioned above includes sec_831 regs a describes the manner of making elections it states except otherwise provided in this section the elections described in paragraph a of this section must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective based on the code and regulation sections above under b for years under examination and for any future year until they decide to file the election the election has never been filed either with the form_990 or separately the election was filed and all subsequent years the election can not be made retroactive any election filed now or in the future would only be effective for the year is not entitled to the relief form 886-aev department of the treasury - internal_revenue_service page -6- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx if the tax exempt status is revoked how will it affect future years the tax exempt status should be revoked for the years beginning january 20xx form 1120-pc is required for each year and all future years where qualify for exemption if future years it may be allowed to file the form_990 for each year they qualify as a self- declared entity otherwise form 1120-pc would be required any year in the future that the form 1120-pc is required is allowed to make an election under sec_831 once the election is made it is effective for the year the election was made and for all future years that the form 1120-pc is required the election can not be made retroactive meets the requirements under sec_501 in does not taxpayer’s position unknown at the time of this writing summary it is the governments position based on the above facts exemption status of based on not meeting the qualifications for exemption under sec_501 form 1120-pc would be required to be filed for any year where exemption under sec_501 for the years beginning january and analysis that the tax 20xx should be revoked does not qualify for form 886-aev department of the treasury - internal_revenue_service page -7-
